   Case 1:16-cv-03528-WMR Document 165 Filed 12/20/18 Page 1 of 2




         IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF GEORGIA
                  ATLANTA DIVISION

ANDREA PETERSON
    Plaintiff,
       v.                               CIVIL ACTION FILE
                                        NO. 1:16-CV-03528-WMR

EXPERIAN INFORMATION
SOLUTIONS, INC., TRANS
UNION, LLC AND EQUIFAX
INFORMATION SERVICES,
LLC
    Defendants.

                             ORDER


     WHEREAS, on November 30, 2018, Plaintiff filed her Motion

for Clarification and Motion for Reconsideration of Denial of

Plaintiff’s Rule 72 Motion [Doc 162];

     NOW, THEREFORE, it is hereby ORDERED that Plaintiff’s

Motion is DENIED.



     SO ORDERED, this 20th day of December, 2018.
Case 1:16-cv-03528-WMR Document 165 Filed 12/20/18 Page 2 of 2




                               ______________________________
                               WILLIAM M. RAY, II
                               United States District Judge
